In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-08-061 CV

____________________


UNION CARBIDE, ET AL., Appellants


V.


 JACK LOFTIN, ET AL., Appellees




On Appeal from the 128th District Court
Orange County, Texas

Trial Cause Nos. A-070037-C; AC; BC; CC; DC; EC 




MEMORANDUM OPINION
	Bayer Corporation filed a motion to dismiss its appeal.  Bayer Corporation is one of
multiple appellants in this accelerated appeal from a series of orders denying motions to
transfer venue.  The motion is voluntarily made by Bayer Corporation prior to any decision
of this Court and should be granted.  Tex. R. App. P. 42.1(a)(1).  Other parties also filed
notices of appeal.  No party filed an objection to the motion to dismiss filed by Bayer
Corporation.  The motion to dismiss is granted and the appeal of Bayer Corporation is
dismissed.  The appeal shall continue as to all other parties that timely filed notices of appeal.
	APPEAL DISMISSED.

									PER CURIAM
 

Opinion Delivered April 3, 2008
Before McKeithen, C.J., Kreger and Horton, JJ.